Name: Commission Regulation (EEC) No 3404/92 of 26 November 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 92 Official Journal of the European Communities No L 346/25 COMMISSION REGULATION (EEC) No 3404/92 of 26 November 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 2069/92 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 455/92 (3), as last amended by Regulation (EEC) No 3099/92 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 455/92 to the quota ­ tions and other information known to the Commission HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 December 1992. i This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 215, 30. 7 . 1992, p. 59 . (3) OJ No L 52, 27. 2 . 1992, p. 34. 4) OJ No L 311 , 28 . 10 . 1992, p. 34. No L 346/26 27. 11 . 92Official Journal of the European Communities ANNEX '' to the Commission Regulation of 26 November 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) Week No 49 Week No 50 Week No 51 Week No 52 CN code from 7 to from 14 to from 21 to from 28 December 1992 to 13 December 1992 20 December 1992 27 December 1992 3 January 1993 0104 10 90 (') 61*612 65,532 69,443 72,441 0104 20 90C) 61,612 65,532 69,443 , 72,441 0204 10 00 (2) 131,090 139,430 147,750 154,130 0204 21 00 (2) 131,090 139,430 147,750 154,130 0204 22 10 (2) 91,763 97,60 1 103,425 107,891 0204 22 30 (2) 144,199 153,373 162,525 169,543 0204 22 50 (J) 170,417 181,259 192,075 200,369 0204 22 90 (2) 170,417 181,259 192,075 200,369 0204 23 00 (2) 238,584 253,763 268,905 280,517 0204 50 1 1 (2) 131,090 139,430 147,750 154,130 0204 50 13 (2) 91,763 97,601 103,425 107,891 0204 50 1 5 (2) 144,199 153,373 162,525 169,543 0204 50 19 (2) 170,417 181,259 192,075 200,369 0204 50 31 (2) 170,417 181,259 192,075 200,369 0204 50 39 (2) 238,584 253,763 268,905 280,517 0210 90 1 1 (3) 170,417 181,259 192,075 200,369 0210 90 19 (3) 238,584 253,763 268,905 280,517 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No, 479/90 and (EEC) No 952/90. (3) The levy - applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.